--------------------------------------------------------------------------------

Exhibit 10.4

TERMINATION AND RELEASE AGREEMENT



THIS TERMINATION AND RELEASE AGREEMENT dated as of February 7, 2008 (this
"Agreement") is entered into by and among Home System Group, a Nevada
corporation ("Home System"), Holy (HK) Limited, a Hong Kong corporation ("HHK")
and a wholly-owned subsidiary of Home System, Oceanic Well Profit, Inc., a
wholly owned subsidiary of Holy (HK) limited, (together with Home System and
HHK, "HSG"), Zhongshan City Juxian Gas Oven Co., Ltd, a Chinese corporation
("Juxian Gas"), and the shareholders of Juxian Gas (the "Juxian Shareholders").

WHEREAS, the parties previously entered into that certain share exchange
agreement, dated April 20, 2007, among HSG, Juxian Gas and the Juxian
Shareholders, as amended by that certain Letter Agreement among the parties,
dated June 29, 2007 (the "Share Exchange Agreement");

WHEREAS, the parties have determined that performance by all parties under the
Share Exchange Agreement is not feasible without unreasonable expense and delay;
and

WHEREAS, the parties desire to terminate the Share Exchange Agreement and
release each other from all duties, obligations, covenants and representations
under or arising out of the Share Exchange Agreement and to relinquish all of
their respective rights, powers, privileges, interests and claims under or
arising out of the Share Exchange.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for such other good and valuable consideration the receipt and adequacy of which
is hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

1.



Rescission, Termination and Release. The Share Exchange Agreement is hereby
rescinded and terminated and is of no further force and effect, effective
immediately. As a result thereof, the Share Exchange Agreement will, effective
immediately, be deemed void, ab initio, and will impose no further obligation on
the parties thereto, all such obligations to be deemed terminated effective
immediately.

2.

Return of Consideration. HSG hereby renounces any right or claim to receive any
assets or equity ownership in Juxian Gas in any form, including in the form of
warrants or common stock, pursuant to the Share Exchange Agreement. To the
extent that any such assets or equity have been delivered or transferred to HSG,
HSG shall promptly return, transfer or convey, without additional consideration,
such assets or equity to Juxian Gas or the Juxian Shareholders, as the case may
be. Juxian Gas and each of the Juxian Shareholders hereby renounce any right or
claim to receive any payment or consideration for assets or equity ownership in
HSG pursuant to the Share Exchange Agreement. Juxian Gas and each of the Juxian
Shareholders shall pay and return to HSG any such payments made by HSG or made
by third parties on behalf of HSG, including any such payments made after the
date hereof. Return of such payments will be made promptly, but in no event
later than ten business days after the later date of the date hereof or the date
of receipt of such payments by Juxian Gas or the Juxian Shareholders, or their
agents or assigns, as the case may be.

3.

Mutual Release. In consideration of the mutual promises herein contained and
such other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, each party hereto hereby releases and forever discharges
the other party hereto, its officers, directors, employees, agents and
representatives from any and all claims, liabilities, suits and damages arising
or in any way related to the Share Exchange Agreement and agrees not to commence
any such suit or make any such claim against the other party, its officers,
directors, employees, agents or representatives. Each party hereto represents
and warrants to the other party that he has not made any such claim or suit
prior to the date hereof.

--------------------------------------------------------------------------------



4.

Non-Disparagement. Each party on behalf of itself and its principals, directors,
employees, officers, affiliates, licensees, successors and assigns hereby
irrevocably and perpetually agrees not to disparage or make any negative remark
of any kind regarding the relationship between them or the termination of the
Share Exchange Agreement without first obtaining the prior written consent of
the other parties hereto, provided (i) each party may inform third parties that
the Share Exchange Agreement has ended and (ii) HSG may make factual written
disclosure of the termination of the Share Exchange Agreement in its reports
required to be filed with the United States Securities and Exchange Commission
and oral disclosure to prospective investors consistent with such written
disclosure.

5.

Warranties. The parties each represent to each other that each has the full
right, power and authority to enter into and perform this Agreement. The parties
each warrant and represent to the other party that there is no restriction,
direct or indirect, on the actions taken or to be taken by it pursuant to the
terms hereof except as provided herein.

6.

Miscellaneous.

(a)

Entire Agreement. This Agreement constitutes the entire agreement between the
parties regarding the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or between the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

(b)

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties hereto.

(c)

Notices. Any notice provided for herein shall be in writing and shall be deemed
sufficiently given on the earlier to occur of the date of personal delivery, the
date of receipt or three (3) days after posting by overnight courier or
registered or certified mail, postage prepaid, addressed as follows:

If to HSG: Oceanic Industry Park, Sha Gang highway, Gang Kou Town,   Zhongshan
City, Guangdong, People’s Republic of China,   528447         If to Juxian Gas
or the No.56 Tongan Rd. West Juxian Shareholders: Dongfeng Town, Zhongshan City,
  Guangdong, People’s Republic of China, 528425

(d)

Severability. If any provision of this Agreement, or portion hereof, shall be
held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and this Agreement shall be carried out as if any such invalid or
unenforceable provision or portion thereof were not  contained herein. In
addition, any such invalid or unenforceable provision or portion thereof shall
be deemed, without further action on the part of the parties hereto, modified,
amended or limited to the extent necessary to render the same valid and
enforceable.

--------------------------------------------------------------------------------



(e)

Waiver and Amendment. No waiver by a party hereto of a breach or default
hereunder by the other party shall be considered valid unless in writing signed
by such first party, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or any other nature. The parties may,
by mutual agreement in writing, amend this Agreement.

(f)

Choice of Law. The terms and conditions of this Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
giving effect to the conflicts of law principles thereof as to all matters.

(g)

Assignment. Neither party may assign its rights or delegate its duties under
this Agreement without the express prior written consent of the other party.

(h)

Construction. In the event of any ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burdens of proof shall arise favoring any
party by virtue of the authorship of any of the provisions of this Agreement.

(i)

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which, together, shall
constitute one and the same instrument.

(j)

Titles. The titles of the Sections and paragraphs of this Agreement are inserted
merely for convenience and ease of reference and shall not affect or modify the
meaning of any of the terms, covenants or conditions of this Agreement.

[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

HSG:     HOME SYSTEM GROUP     By: /s/ Weiqiu Li Name: Weiqiu Li Title: Chairman
and Chief Executive Officer     HOLY (HK) LIMITED   By: /s/ Yu Ka Ming Name: Yu
Ka Ming Title: Director     OCEANIC WELL PROFIT, INC.   By: /s/ Weiqiu Li Name:
Weiqiu Li Title: Chief Executive Officer     JUXIAN GAS:   ZHONGSHAN CITY JUXIAN
GAS OVEN CO., LTD.   By /s/ Zhenguang Huang Zhenguang Huang Chief Executive
Officer     JUXIAN SHAREHOLDERS:     By /s/ Zhenbiao Huang Zhenbiao Huang      
By /s/ Jingxian Huang Jingxian Huang

--------------------------------------------------------------------------------